DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed February 25, 2022, is entered.  Applicant amended claims 13 and 14.  Claims 13-15 and 23-27 remain pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (U.S. Publication No. 2018/0175233).
With respect to claim 13, Reddy teaches a method for assembling a solar cell arrangement including overlapping solar cell pieces (paragraph 77, for example, discloses the solar cell pieces are obtained from a cut solar cell) comprising positioning a first solar cell piece on a support device (Figures 16A and 16B and Paragraphs 99-101) and overlapping a second solar cell piece with the first solar cell piece (Figures 16A and 16B and Paragraphs 99-101), wherein Reddy teaches embodiments of 3, 4 or 7 solar cell pieces overlapped to form a shingled panel (Figures 2B, 17E and 20B), meaning the length is predetermined with the scope of the claimed invention.  More specifically, figures 16A and 16B and the corresponding description disclose a vacuum mechanism (2301), which has a base that is a support device within the scope of the claimed invention, wherein the vacuum lifts, shifts and aligns a plurality of solar cells 
Reddy further teaches an embodiment solar cell arrangement comprises 7 shingled solar cells (Figure 20B) and that the overlap between adjacent solar cells is within a certain degree, such as between 1 to 3 mm, wherein the range is determined to prevent overlap of the energy receiving surface and ensure proper contact between bus bars.  Paragraphs 64-66 and Paragraphs 99-101.  Reddy’s disclosure that the overlap between two pieces is adjusted to maintain the distance within a desired range reads on the claim limitation of individually determining the overlap between the first and second solar cell piece based on the predetermined length because the proper connection of two solar cells of the 3, 4 or 7 piece shingled panel is necessary to complete the shingled panel.  Paragraphs 64-66.  More specifically, given that Reddy teaches the length is a predetermined number of solar cells (3, 4 or 7), wherein the overlap is within a specified range (1 to 3 mm), Reddy teaches the length of the arrangement is defined by a sum of lengths of the solar cell pieces minus the sum of overlaps of the solar cell pieces within the scope of the claimed invention.
Although some minor differences in dimensions would be expected based on manufacturing tolerances would be expected, Reddy is explicitly silent as to whether some solar cell pieces have different dimensions.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).

With respect to claim 14, Reddy teaches a method for assembling a solar cell arrangement including overlapping solar cell pieces (paragraph 77, for example, discloses the solar cell pieces are obtained from a cut solar cell) comprising positioning a first solar cell piece on a support device (Figures 16A and 16B and Paragraphs 99-101) and overlapping a second solar cell piece with the first solar cell piece (Figures 16A and 16B and Paragraphs 99-101), wherein Reddy teaches embodiments of 3, 4 or 7 solar cell pieces overlapped to form a shingled panel (Figures 2B, 17E and 20B), meaning the length is predetermined with the scope of the claimed invention.  Specifically, figures 16A and 16B and the corresponding description disclose a vacuum mechanism (2301), which has a base that is a support device within the scope of the claimed invention, wherein the vacuum lifts, shifts and aligns a plurality of solar cells (first and second solar cells) to obtain a shingled arrangement that is then bonded.  Figures 16A and 16B and Paragraphs 99-101.

Although some minor differences in dimensions would be expected based on manufacturing tolerances would be expected, Reddy is explicitly silent as to whether some solar cell pieces have different dimensions.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, Reddy teaches an overlapping approach that accounts for optimizing the degree of overlap within a specific range to allow for a proper connection within undesired 
With respect to claims 15 and 25, Reddy further teaches the method comprises detecting first and second markers (10, 20 – structural features) of the first and second solar cell pieces to before overlapping the first and second solar cell pieces, wherein the second solar cell piece is overlapped with the first solar cell piece based on the detected markings.  Paragraphs 64, 99 and 100.  Reddy also teaches the first and second solar cell pieces are aligned before the first and second solar cell pieces are overlapped.  Paragraphs 99 and 100.
With respect to claim 23, Reddy further teaches the first solar cell piece is picked up and positioned on the support device (vacuum base) using a positioning device (vacuum extension) and that the second solar cell piece is overlapped with the first solar cell piece using the positioning device (vacuum extension).  Figures 16A and 16B and Paragraphs 99 and 100.
With respect to claim 24, Reddy teaches the first and second solar cell pieces are positioned on the support device such that the first solar cell piece and the second solar cell piece overlap.  Figures 16A and 16B and Paragraphs 99-101.
claim 26, Reddy teaches the shingled solar cells are overlapped within a range of 1 to 3 mm, meaning some variation in overlap amount is permitted and expected within the shingled arrangement.  Paragraphs 64-66.  Accordingly, it is within the scope of Reddy’s method that at least two overlaps of the overlapping solar cell pieces of the arrangement are different in that they overlap in different amounts, wherein the difference is attributed to manufacturing tolerances within Reddy’s disclosed preferred range.
With respect to claim 27, Reddy further teaches the overlap between adjacent solar cells is within a certain degree, such as between 1 to 3 mm, wherein the range is determined to prevent overlap of the energy receiving surface and ensure proper contact between bus bars.  Paragraphs 64-66 and Paragraphs 99-101.  Reddy also teaches the solar cells have a standard size.  Paragraph 69.  Accordingly, given that Reddy teaches the overlap of the first and second solar piece is based on a defined range, Reddy teaches an essentially constant distance is provided between an edge of the second solar cell piece overlapping the first solar cell piece and an edge of the first solar cell piece not overlapping the second solar cell piece.
(3)
Response to Arguments
	Applicant’s arguments are not persuasive.  Applicant first argues Reddy contemplates a constant value for the overlap of the entire shingled arrangement, meaning Reddy fails to teach some overlaps are different.  Examiner disagrees.  Reddy specifically teaches adjacent sections are adjusted to optimize the overlap to maintained the distance within a desired range so as to ensure a proper connection and avoid excessive overlap.  Paragraph 66.  The specific teaching of adjustments to individual sections and an overlap within a desired range indicates Reddy is not 
	Although Reddy is explicitly silent as to the solar cell pieces having different dimensions, this aspect of the amended claims is addressed in the above rejection.  As explained above, Reddy’s teachings regarding optimizing the overlap and adjustment of adjacent sections on an individual basis is compatible with solar cells having different dimensions.  Accordingly, when solar cell pieces of different dimensions are introduced into Reddy’s method, the method is performed the same, as explained above, because Reddy teaches an approach that allows for individual adjustment of the overlap between adjacent pieces.  Moreover, Examiner interprets Reddy to teach a predetermined length wherein the number of cells included therein is the unit of measurement and the overlap is determined to optimize for a proper connection, meaning Reddy teaches the length of the solar cell arrangement is defined by a sum of the lengths of the solar cell pieces of the arrangement minus a sum of overlaps of the solar cell pieces within the scope of the claimed invention.
	Therefore, the rejection is maintained.  Applicant is also advised that if a request for continued examination is filed in this application without further amendment to the claims, the next office action will be a first-action final rejection.
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759